Los hechos están expresados en la opinión.
El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En el 1895 en un pleito seguido contra la 'Sucesión de Don Carlos Pages y Maristani en cobro de la suma de 8,000 *883pesos, fué nombrado Don Ovidio Colón administrador, judicial de ciertos inmuebles embargados.
En el 1900 se exigió a Colón presentase sus cuentas, lo que verificó mostrando, a más de otra deuda, un saldo a su favor de algo más de 5,500 pesos. La corte ordenó se uniesen a los autos las cuentas, habiéndose notificado al abogado de la demandante,
En el 1901 la demandante obtuvo permiso, previa moción al efecto, para desistir del pleito, levantándose el embargo trabado.
Aparentemente no se dió ningún paso ulterior por nin-guna de las partes interesadas liasta el 1914 en que Colón presentó una moción haciendo constar los antecedentes y solicitando se dictase una orden resolviendo lo que se esti-mase oportuno en bien de la justicia.
La corte, fundada en la facultad que le confiere' el artí-culo 205 del Código de Enjuiciamiento Civil, dictó la si-guiente orden:
“La corte, después-de haber oído en sesión pública dicha moción y la oposición que a ella hiciera el abogado Señor Parra. Capó, en representación de Doña Asunción Torruella Rivera, y después de considerar debidamente los alegatos de ambas partes, en cuanto a la cuestión previa, o sea, si ha caducado o no la instancia en dicho procedimiento, para pedir la aprobación de las cuentas del adminis-trador judicial; resuelva, por la presente, que en este caso no son de aplicación los artículos 410 y 419 de la Ley de Enjuiciamiento Civil española respecto a la caducidad de la -instancia, y, por tanto, que el Administrador Judicial Ovidio Colón Zayas tiene derecho a pedir el arreglo final de sus cuentas como administrador en dicho pleito. Al mismo tiempo, y para poder resolver la moción en sus méritos tratándose, como se trata, del examen de largas cuentas, siendo necesario conocer la liquidación final para poder resolver sobre su aprobación o no aprobación; y debido al abundante trabajo en los asuntos corrientes de esta corte que no han permitido ni per-miten al juez de la misma, personalmente, estudiar dichas cuentas para resolver lo que se interesa: la corte cree firmemente que en este, caso procede nombrar ufi árbitro para examinar’ dichas cuentas y hacer la liquidación de las mismas, presentando, después, su dictamen *884a la corte,1 para ésta resolver sobre la aprobación de las mismas. Por tanto: de acuerdo con el párrafo segundo del artículo 205 del 'Código de Enjuiciamiento Civil, la corte, por la presente, dispone un arbitraje para los fines arriba indicados y ordena se notifique esta resolución a las partes interesadas, o a sus abogados, requirién-doles, al mismo tiempo, para que, si vieren convenirles, propongan a la corte el nombre de alguna o algunas personas para de entre ellas elegir la que haya de nombrarse como árbitro para el arreglo y li-quidación de dichas cuentas. XJna vez elegido y nombrado dicho ár-bitro, deberá prestar el juramento de desempeñar bien y fielmente su cometido y'luego se le entregarán por el secretario, todas las cuentas y antecedentes y documentos relacionados con las mismas, que se en-cuentren unidas a los autos o en el archivo de esta corte; pudiendo dicho árbrito oir a las partes, si fuere necesario, para la mejor li-quidación de dichas cuentas, y debiendo presentar su decisión por escrito a la corte, dentro de los veinte días después de haber llegado a la liquidación de dichas cuentas, con el correspondiente informe.”
El' informe, del árbitro contiene 18 resultancias de he-chos específicos, y las siguientes conclusiones de derecho:
“Io. La autenticidad de la copia de cuentas generales admitida para sustituir: primero, el trozo de cuenta parcial- perdido, y segundo, el original de la cuenta general también perdido; ha sido verificada de acuerdó con el artículo 87 de la Ley de Evidencia, por affidavit del administrador don Ovidio Colón ¡Zayas, que fué el que entendió en y ordenó la confección de dichas cuentas. 2°.' La admisibilidad de dicha copia para los dos objetos de sustitución indicados se basa en el artículo 344 del Código de Enjuiciamiento Civil. 3o. El abo-. gado de .don Juan Estapé y doña Asunción Torruella, presentó al árbitro las siguientes alegaciones contenidas en el escrito marcado ‘Exhibit Número uno,’ (a) que el árbitro no debe considerar las cuentas existentes hasta que el señor Colón no cumpla la orden del juez sobre presentación de cuentas completas con todos sus compro-bantes necesarios; (ó) que aun considerando las existentes el árbitro no debe, tomar acción sobre ellas hasta que no se completen; (c) cpie no se pueden aprobar cuentas sin los debidos-comprobantes y en los autos no existen; pues los que se alegan como tales, no lo son. Las dos primeras alegaciones han sido desestimadas por haber llegado el árbitro a la conclusión contenida en el hecho número ‘doce’ de este informe. La tercera alegación ha sido desestimada por no estar dentro de las facultades del árbitro la aprobación de las cuentas. *885Y en cnanto a la suficiencia de los comprobantes existentes, en vista de los affidavits marcados con los números 2, 3 y 4 los cree el árbitro suficientes,• siendo de aplicación el artículo 7 del Código Civil.”'
El resultando o lieelio 12°. a que se refiere el árbitro como fundamento para desestimar las dos primeras alegaciones de oposición que aparecen del “Exhibit No. 1,” dice así:
“12°. No existen en los autos estas cuentas generales ni sus com-probantes, pero en vista de las precedentes constancias oficiales y-falta de prueba en contrario, el árbitro llega a la conclusión de que dichas cuentas finales fueron presentadas con sus comprobantes y que se han perdido.”
El presente recurso de apelación se ha interpuesto contra una orden de lá corte negándose á aprobar las' cuentas, la • cual reza en parte como signe:
“La corte, después de haber estudiado detenidamente este caso, todos los antecedentes del mismo que ha podido encontrar, y 'todas las actuaciones que en el mismo se han llevado a cabo, es de opinión que no existen comprobantes suficientes para que la corte pudiera dictar una resolución aprobando las cuentas que interesa el compare-ciente Ovidio Colón Zayas, por no haberse presentado a la conside-ración del árbitro, ni de esta corte, todos los comprobantes, libros de contabilidad y demás documentos, libretas o papeles en los cuales pudiera haberse hecho constar la marcha de dicha administración; por lo que la corte en definitiva resuelve lo siguiente: Que no debe aprobar, y por la presente no aprueba las referidas cuentas presen-tadas por el Administrador Ovidio Colón y Zayas, quedando las partes en libertad de ejercitar su derecho, si alguno tuvieren, en el tiempo, forma, vía y corte correspondientes.”'
Se lian señalado los errores que siguen:
“La resolución de la corte es contradictoria e incongruente y no guarda relación, ni es conforme con las resultancias de hecho y conclusiones de derecho formuladas - por el árbitro en su informe o decisión, y en tal concepto dicha resolución apelada infringe las disposiciones del Capítulo IY, Título IX del Código de Enjuicia-miento Civil y especialmente los artículos 205, 206, 209, 210 y 211 de dicho Código de Enjuiciamiento Civil.
“Comete error del derecho la corte de distrito en su resolución *886apelada, al no aplicar debidamente los preceptos de la Ley de En-juiciamiento Civil española aplicables al caso, que rigió para las islas de Cuba y Puerto Rico, aprobada por Real Decreto de 1885.”
El argumento del apelante respecto al primer error ale-gado se basa principalmente en lo preceptuado en el artí-culo 220 del Código de Enjuiciamiento Civil, que dispone: “La decisión arbitral sobre toda la controversia deberá pre-valecer como decisión de la corte, y presentada que fuere al secretario de la misma, se procederá a dictar sentencia de igual modo que si el pleito hubiera sido juzgado por la corte”; y deja de observar por completo el hecho de que no se hizo referencia en este caso respecto a “toda la contro-versia.” Aun cuando la-aludida orden contiene algunas va-gas expresiones que podrían dar lugar a argüir sobre este X)articular, sin embargo, tomada en su totalidad, plenamente demuestra que la idea que tuvo in mente el juez fue la de que se investigasen los hechos y se emitiese un dictamen con sus recomendaciones. Así lo entendió el árbitro, halló probado entre otras cosas el saldo de la suma que se le adeu-daba al apelante con arreglo a las copias sustitutas de las-cuentas rendidas en 1900, y expresamente declinó considerar la cuestión ele la aprobación o desaprobación de dichas cuen-tas. * El apelante no tomó excepción alguna a esta decisión (ruling) sino que tácitamente la consintió al acudir a la corte solicitando se dictase sentencia. La decisión de la corte no pone en tela de' juicio la autenticidad o admisibilidad de las copias sustitutas de las cuentas extraviadas, ni las re-sultancias de hecho a que llegó el árbitro respecto al saldo que resultó en favor del apelante de la faz de dichas copias. Es cierto que el árbitro expresa una opinión desnuda de fundamentos respecto a la suficiencia de ciertos affidavits en lugar de los comprobantes extraviados, pero él hace esto incidentalmente, inmediatamente después de declinar por falta de autoridad para considerar los méritos de la única cuestión envuelta en este caso que pudiera girar sobre' este *887punto. La corte de distrito a la luz de los Lechos estimados por probados y conclusiones de derecho sometidas por el árbitro sencillamente resolvió sobre los méritos de la contro-versia, cuya decisión Se había reservado por completo en la orden de referencia, la que cuidadosamente evadió el ár-bitro que comprendió claramente el alcance de sus facultades. Dadas las circunstancias del caso, la cuestión planteada por el apelante de que la corte carecía de facultades para hacer lo que hizo no puede sostenerse.
Se arguye, bajo el segundo motivo de error, que los dos principios fundamentales que informan los artículos 1012 al 2014, ambos inclusives, de.la Ley de Enjuiciamiento Civil es-pañola, son: primero, que si no se hiciere oposición a la.s cuentas, serán éstas aprobadas, y, segundo, que si fueren impugnadas 'en tiempo hábil, se sustanciará la impugnación p'or los trámites establecidos para los incidentes. Los artí-culos en que descansa su teoría rezan como sigue:
“Art. 1012. — Todas las cuentas del administrador, inclusa la final, serán puestas de manifiesto a las partes en la escribanía, cuando cese en el desempeño de su cargo, por un término común, que el juez señalará según la importancia de aquéllas.
“Art. 1013. — Pasado dicho término sin hacerse oposición a las (iuentas, o al desestimar los reparos que se hubieren alegado, el juez dictará auto aprobándolas, y declarando exento de responsabilidad al administrador. En el mismo auto el juez cancelará la hipoteca que el administrador hubiere' constituido, o mandará devolverle la fianza que hubiere presentado.
“Art. 1014. — Si las cuentas fueren impugnadas cm tiempo hábil, se sustanciará la impugnación con el cuentadante por los trámites establecidos para los incidentes.
“Contra el auto que ponga término al incidente de cuentas, pro-cederá la apelación en ambos efectos. Contra el que pronuncíe la Audiencia se dará el recurso de casación.”
Haya o no prescrito el derecho del administrador para pedir, mediante moción al efecto, la aprobación de sus cuení tas, según lo ha sugerido la apelada, formen o no, según *888arguye el apelante, las cuentas que se le adeudan a un admi-nistrador judicial de una finca embargada que se le hayan irrogado con ocasión y durante dicha administración, parte de las costas del pleito desistido con las costas al demandante, y como tales no comprendidas dentro del estatuto de pres-cripción — constituya o no “tiempo hábil” para la interposi-ción de la oposición un período razonable o indefinido de tiempo, — empiece o no a contarse el término para la indi-cación de la oposición desde la fecha en que se pieséntaron las cuentas y se dió traslado de las mismas a la parte con-traria, o desde la fecha en que se dicte una orden por la corte fijando “un plazo comúii para todos” (orden que no llegó a dictarse ni a pedirse en este caso), no estamos dis-puestos a sostener que el apelante después de haber dormido sobre sus derechos, si algunos hubo tenido, por más de 13 años desde que se abandonó el pleito en el que se le nombró administrador, y después de haberse extraviado tanto las cuentas que él mismo presentara con anterioridad al desis-timiento y los comprobantes que se alegan ser justificativos de dichas cuentas, pueda relevársele de las consecuencias na-turales de su propia lata culpa (gross laches) con una simple moción interesando la aprobación de sus cuentas basada sola y exclusivamente en la teoría de una presunción técnica en su favor que surge de la facultad del demandante en un pleito antiguo de hacer oposición en tiempo hábil a dichas cuentas. Vigilantibus et non dormientibus jura subvenmnt.
Lñ sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Srcs. Presidente Hernández y Asociado Al-drey no intervinieron.